MASSACHUSETTS INVESTORS GROWTH STOCK FUND MFS® INTERNATIONAL VALUE FUND MASSACHUSETTS INVESTORS TRUST MFS® LIFETIME® 2010 FUND MFS® AGGRESSIVE GROWTH ALLOCATION FUND MFS® LIFETIME® 2020 FUND MFS®BLENDED RESEARCH® CORE EQUITY FUND MFS® LIFETIME® 2030 FUND MFS®BOND FUND MFS® LIFETIME® 2040 FUND MFS®CASH RESERVE FUND MFS® LIFETIME® RETIREMENT INCOME FUND MFS®COMMODITY STRATEGY FUND MFS® LIMITED MATURITY FUND MFS®CONSERVATIVE ALLOCATION FUND MFS® MID CAP GROWTH FUND MFS®CORE EQUITY FUND MFS® MID CAP VALUE FUND MFS®CORE GROWTH FUND MFS® MODERATE ALLOCATION FUND MFS®DIVERSIFIED INCOME FUND MFS® MONEY MARKET FUND MFS®DIVERSIFIED TARGET RETURN FUND MFS® MUNICIPAL HIGH INCOME FUND MFS®EMERGING MARKETS DEBT FUND MFS® MUNICIPAL INCOME FUND MFS®EMERGING MARKETS EQUITY FUND MFS® MUNICIPAL LIMITED MATURITY FUND MFS®GLOBAL BOND FUND MFS® NEW DISCOVERY FUND MFS®GLOBAL EQUITY FUND MFS® RESEARCH BOND FUND MFS®GLOBAL GROWTH FUND MFS® RESEARCH BOND FUND J MFS®GLOBAL REAL ESTATE FUND MFS® RESEARCH FUND MFS®GLOBAL TOTAL RETURN FUND MFS® RESEARCH INTERNATIONAL FUND MFS®GOVERNMENT MONEY MARKET FUND MFS® SECTOR ROTATIONAL FUND MFS®GOVERNMENT SECURITIES FUND MFS® STRATEGIC INCOME FUND MFS®GROWTH ALLOCATION FUND MFS® TECHNOLOGY FUND MFS®GROWTH FUND MFS® TOTAL RETURN FUND MFS®HIGH INCOME FUND MFS® UTILITIES FUND MFS®HIGH YIELD OPPORTUNITIES FUND MFS® VALUE FUND MFS®INFLATION-ADJUSTED BOND FUND MFS® MUNICIPAL STATE FUNDS: MFS®INTERNATIONAL DIVERSIFICATION FUND AL, AR, CA, FL, GA, MD, MA, MS, MFS®INTERNATIONAL GROWTH FUND NY, NC, PA, SC, TN, VA, WV MFS®INTERNATIONAL NEW DISCOVERY FUND Appendix A entitled “Trustees and Officers – Identification and Background” is restated in its entirety as follows: APPENDIX A – TRUSTEES AND OFFICERS - IDENTIFICATION AND BACKGROUND The Trustees and officers of the Trust, as of August 28, 2010, are listed below, together with their principal occupations during the past five years. (Their titles may have varied during that period.) The address of each Trustee and officer is 500 Boylston Street, Boston, Massachusetts 02116. Name, Date of Birth Position(s) Held with Fund Trustee/Officer Since(1) Principal Occupations During the Past Five Years & Other Directorships(2) INTERESTED TRUSTEES Robert J. Manning(3) (born 10/20/63) Trustee February 2004 (Trustee) Massachusetts Financial Services Company, Chairman, Chief Executive Officer, and Director; President (until December 2009); Chief Investment Officer (until July 2010) Robert C. Pozen(3) (born 8/08/46) Trustee February 2004 (Trustee) Massachusetts Financial Services Company, Chairman Emeritus; Chairman (until July 2010); Medtronic, Inc. (medical devices), Director (since 2004);Harvard Business School (education), Senior Lecturer (since 2008); Telesat (satellite communications), Director (until November 2007); Bell Canada Enterprises (telecommunications), Director (until February 2009) 1 Name, Date of Birth Position(s) Held with Fund Trustee/Officer Since(1) Principal Occupations During the Past Five Years & Other Directorships(2) INDEPENDENT TRUSTEES David H. Gunning (born 5/30/42) Trustee and Chair of Trustees January 2004 Retired; Cleveland-Cliffs Inc. (mining products and service provider), Vice Chairman/Director (until May 2007); Lincoln Electric Holdings, Inc. (welding equipment manufacturer), Director; Development Alternatives, Inc. (consulting), Portman Limited (mining), Director (until 2008) Robert E. Butler (born 11/29/41) Trustee January 2006 Consultant – investment company industry regulatory and compliance matters (since July 2002); PricewaterhouseCoopers LLP (professional services firm), Partner (until 2002) Lawrence H. Cohn, M.D. (born 3/11/37) Trustee June 1989 Brigham and Women’s Hospital, Senior Cardiac Surgeon (since 2005); Harvard Medical School, Professor of Cardiac Surgery; Partners HealthCare, Physician Director of Medical Device Technology (since 2006); Brigham and Women’s Hospital, Chief of Cardiac Surgery (until 2005) Maureen R. Goldfarb(4) (born 4/6/55) Trustee January 2009 Private investor; John Hancock Financial Services, Inc., Executive Vice President (until 2004); John Hancock Mutual Funds, Trustee and Chief Executive Officer (until 2004) William R. Gutow (born 9/27/41) Trustee December 1993 Private investor and real estate consultant; Capitol Entertainment Management Company (video franchise), Vice Chairman; Texas Donuts (donut franchise), Vice Chairman (since 2007); Atlantic Coast Tan (tanning salons), Vice Chairman (until 2007) Michael Hegarty (born 12/21/44) Trustee December 2004 Private Investor; AXA Financial (financial services and insurance), Vice Chairman and Chief Operating Officer (until 2001); The Equitable Life Assurance Society (insurance), President and Chief Operating Officer (until 2001) John P. Kavanaugh (born 11/4/54) Trustee January 2009 Private investor; The Hanover Insurance Group, Inc., Vice President and Chief Investment Officer (until 2006); Allmerica Investment Trust, Allmerica Securities Trust and Opus Investment Trust (investment companies), Chairman, President and Trustee (until 2006) J. Dale Sherratt (born 9/23/38) Trustee June 1989 Insight Resources, Inc. (acquisition planning specialists), President; Wellfleet Investments (investor in health care companies), Managing General Partner Laurie J. Thomsen (born 8/05/57) Trustee March 2005 New Profit, Inc. (venture philanthropy), Executive Partner (since 2006); The Travelers Companies (commercial property liability insurance), Director Robert W. Uek (born 5/18/41) Trustee January 2006 Consultant to investment company industry; PricewaterhouseCoopers LLP (professional services firm), Partner (until 1999); TT International Funds (mutual fund complex), Trustee (until 2005); Hillview Investment Trust II Funds (mutual fund complex), Trustee (until 2005) OFFICERS Maria F. Dwyer(3) (born 12/01/58) President March 2004 Massachusetts Financial Services Company, Executive Vice President and Chief Regulatory Officer (since March 2004)Chief Compliance Officer (since December 2006) Christopher R. Bohane(3) (born 1/18/74) Assistant Secretary and Assistant Clerk July 2005 Massachusetts Financial Services Company, Vice President and Senior Counsel 2 Name, Date of Birth Position(s) Held with Fund Trustee/Officer Since(1) Principal Occupations During the Past Five Years & Other Directorships(2) John M. Corcoran(3) (born 04/13/65) Treasurer October 2008 Massachusetts Financial Services Company, Senior Vice President (since October 2008); State Street Bank and Trust (financial services provider), Senior Vice President, (until September 2008) Ethan D. Corey(3) (born 11/21/63) Assistant Secretary and Assistant Clerk July 2005 Massachusetts Financial Services Company, Senior Vice President and Associate General Counsel David L. DiLorenzo(3) (born 8/10/68) Assistant Treasurer July 2005 Massachusetts Financial Services Company, Vice President (since June 2005); JP Morgan Investor Services, Vice President (until June 2005) Timothy M. Fagan(3) (born 7/10/68) Assistant Secretary and Assistant Clerk September 2005 Massachusetts Financial Services Company, Vice President and Senior Counsel (since September 2005); John Hancock Advisers, LLC, Vice President, Senior Attorney and Chief Compliance Officer (until August 2005) Mark D. Fischer(3) (born 10/27/70) Assistant Treasurer July 2005 Massachusetts Financial Services Company, Vice President (since May 2005); JP Morgan Investment Management Company, Vice President (until May 2005) Robyn L. Griffin (born 7/04/75) Assistant Independent Chief Compliance Officer August 2008 Griffin Compliance LLC (provider of compliance services), Principal (since August 2008); State Street Corporation (financial services provider), Mutual Fund Administration Assistant Vice President (October 2006-July 2008); Liberty Mutual Group (insurance), Personal Market Assistant Controller (April 2006-October 2006); Deloitte & Touche LLP (professional services firm), Senior Manager (prior to April 2006) Brian E. Langenfeld(3) (born 3/07/73) Assistant Secretary and Assistant Clerk June 2006 Massachusetts Financial Services Company, Vice President and Senior Counsel (since May 2006); John Hancock Advisers, LLC, Assistant Vice President and Counsel (until April 2006) Ellen Moynihan(3) (born 11/13/57) Assistant Treasurer April 1997 Massachusetts Financial Services Company, Senior Vice President Susan S. Newton(3) (born 3/07/50) Assistant Secretary and Assistant Clerk May 2005 Massachusetts Financial Services Company, Senior Vice President and Associate General Counsel (since April 2005); John Hancock Advisers, LLC, Senior Vice President, Secretary and Chief Legal Officer (until April 2005) Susan A. Pereira(3) (born 11/05/70) Assistant Secretary and Assistant Clerk July 2005 Massachusetts Financial Services Company, Vice President and Senior Counsel Associate (until June 2004) Mark N. Polebaum(3) (born 5/01/52) Secretary and Clerk January 2006 Massachusetts Financial Services Company, Executive Vice President, General Counsel and Secretary (since January 2006); Wilmer Cutler Pickering Hale and Dorr LLP (law firm), Partner (until January 2006) 3 Name, Date of Birth Position(s) Held with Fund Trustee/Officer Since(1) Principal Occupations During the Past Five Years & Other Directorships(2) Frank L. Tarantino (born 3/07/44) Independent Chief Compliance Officer June 2004 Tarantino LLC (provider of compliance services), Principal Richard S. Weitzel(3) (born 7/16/70) Assistant Secretary and Assistant Clerk October 2007 Massachusetts Financial Services Company, Vice President and Assistant General Counsel James O. Yost(3) (born 06/12/60) Assistant Treasurer September 1990 Massachusetts Financial Services Company, Senior Vice President 1 Date first appointed to serve as Trustee/officer of an MFS fund. Each Trustee has served continuously since appointment unless indicated otherwise. For the period from December 15, 2004 until February 22, 2005, Messrs. Pozen and Manning served as Advisory Trustees. For the period March 2008 until October 2008, Ms. Dwyer served as Treasurer of the Funds. 2 Directorships or trusteeships of companies required to report to the Securities and Exchange Commission (i.e., “public companies”). 3 “Interested person” of the Trust within the meaning of the Investment Company Act of 1940 (referred to as the 1940 Act), which is the principal federal law governing investment companies like the fund, as a result of position with MFS. The address of MFS is 500 Boylston Street, Boston, Massachusetts 02116. 4 As of December 31, 2009, Ms. Goldfarb beneficially owned floating rate preferred shares of UBS Preferred Funding Trust IV which were valued at $554,000 and represented 0.0033% of the outstanding preferred shares. UBS Preferred Funding Trust IV and UBS Global Asset Management, the sub-adviser to a portion of the portfolio of MFS Diversified Target Return Fund (a series of MFS Series Trust XV), are under common control of UBS AG. Each Trustee has been elected by shareholders and each Trustee and officer holds office until his or her successor is chosen and qualified or until his or her earlier death, resignation, retirement or removal. The Trust does not hold annual meetings for the purpose of electing Trustees, and Trustees are not elected for fixed terms. Messrs. Butler, Kavanaugh, Sherratt, Uek and Ms. Thomsen are members of the Trust’s Audit Committee. Each of the Trust’s Trustees and officers holds comparable positions with certain other funds of which MFS or a subsidiary is the investment adviser or distributor, and, in the case of the officers, with certain affiliates of MFS. As of January 1, 2010, the Trustees served as board members of 99 funds within the MFS Family of Funds. The following provides an overview of the considerations that led the Board to conclude that each individual serving as a Trustee of the Trust should so serve.The current members of the Board have joined the Board at different points in time since 1989.Generally, no one factor was decisive in the original selection of an individual to join the Board.Among the factors the Board considered when concluding that an individual should serve on the Board were the following: (i) the individual’s business and professional experience and accomplishments; (ii) the individuals ability to work effectively with the other members of the Board; (iii) the individual’s prior experience, if any, serving on the boards of public companies (including, where relevant, other investment companies) and other complex enterprises and organizations; and (iv) how the individual’s skills, experience and attributes would contribute to an appropriate mix of relevant skills and experience on the Board. In respect of each current Trustee, the individual’s substantial professional accomplishments and prior experience, including, in some cases, in fields related to the operations of the Fund, were a significant factor in the determination that the individual should serve as a Trustee of the Trusts.Following is a summary of each Trustee’s professional experience and additional considerations that contributed to the Board’s conclusion that an individual should serve on the Board: Robert E. Butler, CPA Mr. Butler has substantial accounting and compliance consulting experience for clients in the investment management industry.Mr. Butler was a partner at PricewaterhouseCoopers LLP (“PWC”) (including its predecessor firms) for 24 years, and led the firm’s National Regulatory Compliance Consulting Group, specializing in compliance consulting for investment management clients, including mutual funds and investment advisers.During his tenure at PWC, he served for ten years as a consultant to the independent directors/trustees for two major fund groups during their contract deliberation processes.He also conducted branch reviews of insurance broker/dealers selling variable products.Since retiring from PWC, Mr. Butler has worked as a consultant to mutual fund boards and investment advisers on regulatory and compliance matters.He has served as, or assisted, the Independent Compliance Consultant in conjunction with the implementation of SEC market timing orders at three major fund groups. Lawrence H. Cohn, M.D. Dr. Cohn is a Senior Cardiac Surgeon, and the former Chief of Cardiac Surgery, at Brigham and Women’s Hospital in Boston, Massachusetts.He is also a Professor of Cardiac Surgery at Harvard Medical School.Dr. Cohn has substantial investment company board experience, having served on boards of trustees responsible for oversight of funds in the MFS family of funds for over 20 years. 4 Maureen R. Goldfarb Ms. Goldfarb has substantial executive and board experience at firms within the investment management industry.She was the Chief Executive Officer and Chairman of the Board of Trustees of the John Hancock Funds and an Executive Vice President of John Hancock Financial Services, Inc.Prior to joining John Hancock, Ms. Goldfarb was a Senior Vice President with Massachusetts Mutual Life Insurance Company.She also held various marketing, distribution and portfolio management positions with other investment management firms.Ms. Goldfarb is a former member of the Board of Governors of the Investment Company Institute. David H. Gunning Mr. Gunning has substantial executive and board experience at publicly-traded and privately-held companies, including past service as the Vice Chairman and a director of Cleveland-Cliffs Inc. (now Cliffs Natural Resources Inc.), a director of Lincoln Electric Holdings, Inc., and a director of Southwest Gas Corp.He is the former Chairman and Chief Executive Officer of Capitol American Financial Corp.Mr. Gunning is also a former partner and head of the corporate department of Jones Day, a large international law firm. William R. Gutow Mr. Gutow is the Vice Chairman of Capitol Entertainment Management Company.He has substantial senior executive experience at a publicly-traded company and various privately held companies as well as board experience at privately held companies and non-profits.Mr. Gutow served as the Senior Vice President of Real Estate and Property Development for Zale Corporation.Mr. Gutow has substantial investment company board experience, having served on boards of trustees responsible for oversight of funds in the MFS family of funds for over 16 years. Michael Hegarty Mr. Hegarty has substantial senior executive and board experience at firms within the financial services industry, as well as board experience at publicly-traded and privately held companies.He served as the Vice Chairman and Chief Operating Officer of AXA Financial and as the President and Chief Operating Officer of The Equitable Life Assurance Society.Mr. Hegarty also served as Vice Chairman of Chase Manhattan Corporation and Chemical Bank.He is a former director of Alliance Capital Management Corporation, which serves as the general partner of a publicly-traded investment adviser, and a former trustee of investment companies in the EQ Advisers Trust family of funds. John P. Kavanaugh Mr. Kavanaugh has substantial executive, investment management, and board experience at firms within the investment management industry, as well as board experience for other investment company families.Mr. Kavanaugh was the Vice President and Chief Investment Officer of The Hanover Insurance Group, Inc., and the President of Opus Investment Management, Inc., an investment adviser.He also served as a trustee for various investment company complexes.Mr. Kavanaugh held research analyst and portfolio management positions with Allmerica Financial and PruCapital, Inc. Robert J. Manning Mr. Manning is Chairman and Chief Executive Officer of MFS (the MFS Funds’ investment adviser) and in this capacity heads its Board of Directors. He has substantial executive and investment management experience, having worked for MFS for 25 years. He also is a member of the Board of Directors of MFS and chairman of the University of Massachusetts Board of Trustees. Robert C. Pozen Mr. Pozen is Chairman Emeritus of MFS (the MFS Funds’ investment adviser). He has substantial senior executive and board experience within the investment management industry, as well as board experience for publicly-traded companies.He is a director of Medtronic, Inc.He is also a Senior Lecturer at Harvard Business School. 5 J. Dale Sherratt Mr. Sherratt is the President of Insight Resources and the Managing General Partner of Wellfleet Investments.He was a senior executive at Colgate-Palmolive and the Chief Executive Officer of the Kendall Company in Boston, Massachusetts.Mr. Sherratt has held senior executive positions at various healthcare technology companies, and served on the boards of directors of publicly-traded companies and numerous early stage technology companies.Mr. Sherratt has substantial investment company board experience, having served on boards of trustees responsible for oversight of funds in the MFS family of funds for over 20 years. Laurie J. Thomsen Ms. Thomsen is an Executive Partner of New Profit, Inc., a venture philanthropy firm.She has substantial venture capital financing experience, as well as board experience at publicly-traded and privately-held companies.Ms. Thomsen was a co-founding General Partner of Prism Venture Partners, a venture capital firm investing in healthcare and technology companies.Prior to that, she was a General Partner at the venture capital firm, Harbourvest Partners.Ms. Thomsen is a director of The Travelers Companies, Inc. and a trustee of Williams College.She is a former director of Travelers Property Casualty Corp. and New Profit. Robert W. Uek, CPA Mr. Uek has substantial accounting and consulting experience for clients in the investment management industry.Mr. Uek was a partner in the investment management industry group of PWC, and was the chair of the investment management industry group for Coopers & Lybrand.He also has served as a consultant to mutual fund boards.Mr. Uek previously served on the boards of trustees of investment companies in the TT International family of funds and Hillview Capital family of funds.Mr. Uek is a former Chairman of the Independent Directors Council, a unit of the Investment Company Institute that serves the mutual fund independent community.
